United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 26, 2020            Decided February 5, 2021

                        No. 19-7161

            MARK D IMONDSTEIN, AN INDIVIDUAL,
                      APPELLANT

                             v.

JERRY STIDMAN, AN INDIVIDUAL AND JONATHAN KELLEY , AN
                     INDIVIDUAL,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:19-cv-02474)


    Mitchell J. Langberg argued the cause for appellant. With
him on the briefs was George M. Chuzi.

    James Bopp Jr. argued the cause for appellees. With him
on the brief was Amanda L. Narog. Melena Siebert entered an
appearance.

   Before: TATEL and WILKINS, Circuit Judges, and
RANDOLPH, Senior Circuit Judge.

    Opinion for the Court filed PER CURIAM.
                                2
     PER CURIAM: In this case, Mark Dimondstein, President of
the American Postal Workers Union, sued Union members
Jerry Stidman and Jonathan Kelley for defamation.
Dimondstein is a District of Columbia resident, Stidman is an
Indiana resident, and Kelley is a Wisconsin resident.

     Dimondstein alleged that in July 2019, while he was
running for re-election, Stidman posted on his own website an
article defaming Dimondstein. Kelley, according to
Dimondstein, then re-published that defamatory article on
Facebook.

     Stidman and Kelley moved to transfer the case to the
Southern District of Indiana or, in the alternative, dismiss it
under Federal Rules of Civil Procedure 12(b)(2) and (b)(3)
because, they claimed, the district court lacked personal
jurisdiction over them and because venue was improper.
Dimondstein v. Stidman, No. 19-cv-2474 (TJK), 2019 WL
6117527, at *1 (D.D.C. Nov. 18, 2019). The district court
dismissed the case for improper venue. Id. Although it stated
that it “need not—and d[id] not” conclude whether it “ha[d]
personal jurisdiction over” Stidman and Kelley, it explained in
a footnote that even though it “d[id] not reach the issue, it
appears likely that it” lacked “personal jurisdiction over
Defendants” for two reasons. Id. at *2 n.3. First, “[t]his Circuit
has repeatedly rejected the argument that a defamatory act
occurs in the District of Columbia merely because a plaintiff
suffers injury here.” Id. Second, it doubted that “merely paying
dues to a union that happens to be headquartered in the District
of Columbia is enough to permit personal jurisdiction under the
District of Columbia’s long-arm statute.” Id.

    In Leroy v. Great Western United Corp., the Supreme
Court explained that “personal jurisdiction, which goes to the
court’s power to exercise control over the parties, is typically
                               3
decided in advance of venue, which is primarily a matter of
choosing a convenient forum.” 443 U.S. 173, 180 (1979). But
because “neither personal jurisdiction nor venue is
fundamentally preliminary in the sense that subject-matter
jurisdiction is,” “a court may reverse the normal order of
considering personal jurisdiction and venue” when “there is a
sound prudential justification for doing so.” Id. Our circuit has
likewise recognized “that questions of personal jurisdiction
should generally be decided before questions of venue,” unless
a court has “a sound prudential justification” to “reject a case
for improper venue without deciding the question of personal
jurisdiction.” Cameron v. Thornburgh, 983 F.2d 253, 257 n.3
(D.C. Cir. 1993) (internal quotation marks omitted); see also
Pinson v. U.S. Department of Justice, 74 F. Supp. 3d 283, 292
n.17 (D.D.C. 2014) (“Typically, questions of personal
jurisdiction are determined prior to venue, although in certain
circumstances sound prudential justification may allow the
court to consider venue without first deciding personal
jurisdiction.” (internal quotation marks omitted)); Mathis v.
Geo Group, Inc., 535 F. Supp. 2d 83, 86 (D.D.C. 2008)
(“Generally, a court should decide questions of personal
jurisdiction before questions of venue. Where a sound
prudential justification exists, a court may consider venue
without deciding the question of personal jurisdiction.”
(citations omitted) (internal quotation marks omitted)).

     Here, the district court failed to provide a “sound
prudential justification” for addressing venue before personal
jurisdiction. Leroy, 443 U.S. at 180. Nor is one easily
ascertainable. The venue analysis in this case involves issues
that our court has yet to consider, including where publication
occurs when allegedly defamatory material is published on
both a public website and a limited access online social media
page, as well as the significance of where the harm caused by
defamation is felt. Dealing first with the venue question, then,
                                 4
would neither provide “an easier resolution of the case,”
Cameron, 983 F.2d at 257 n.3, nor prevent the court from
having to “decide a question of . . . law that it has not heretofore
decided,” Leroy, 443 U.S. at 181. Indeed, diving into the venue
analysis required the district court to address previously
undecided questions that it, and we, might otherwise never
have to face.

    For the foregoing reasons, we vacate the district court’s
order dismissing the case and remand for further proceedings
consistent with this opinion.

                                                       So ordered.